EXHIBIT Conference Call Transcript CAT - 4Q 2009 Caterpillar Inc. Earnings Conference Call Event Date/Time: Jan. 27. 2010 / 11:00AM ET CORPORATE PARTICIPANTS Mike DeWalt Caterpillar Inc. - Director of IR Jim Owens Caterpillar Inc. - Chairman and CEO Dave Burritt Caterpillar Inc. - CFO Doug Oberhelman Caterpillar Inc. - Vice Chairman and Chairman-Elect CONFERENCE CALL PARTICIPANTS David Raso ISI Group - Analyst Robert Wertheimer Morgan Stanley - Analyst Eli Lustgarten Longbow Research - Analyst Andrew Casey Wells Fargo Securities - Analyst Andrew Obin BAS-ML - Analyst Alexander Blanton Ingalls & Snyder - Analyst Ann Duignan JPMorgan - Analyst Daniel Dowd Sanford Bernstein Research - Analyst Joel Tiss Buckingham Research - Analyst Robert McCarthy Robert W. Baird & Co. - Analyst Henry Kirn UBS Securities - Analyst Barry Bannister Stifel Nicolaus - Analyst Jamie Cook Credit Suisse - Analyst PRESENTATION Operator Good morning, ladies and gentlemen, and welcome to the Caterpillar year-end 2009 earnings results call. At this time, all lines have been placed on a listen-only mode and we will open the floor for your questions and comments following the presentation. It is now my pleasure to turn the floor over to your host, Mr. Mike DeWalt, Director of Investor Relations. Sir, the floor is yours. Mike DeWalt - Caterpillar Inc. - Director of IR Thank you very much. Good morning and welcome to Caterpillar's year-end earnings conference call. I am Mike DeWalt, the Director of Investor Relations, and I'm pleased to have our Chairman and CEO, Jim Owens; our Vice Chairman and Chairman-Elect, Doug Oberhelman; and our CFO, Dave Burritt, with me on the call today. As always, this call is copyrighted by Caterpillar Inc. and any use, recording, or transmission of any portion of this call without the express written consent of Caterpillar is strictly prohibited. If you would like a copy of today's call transcript, you can go to the SEC filings area of the investors section of our CAT.com website or to the SEC's website where it will be filed as an 8-K. In addition, certain information relating to projections of our results that we will be discussing today is forward-looking and involves risks, uncertainties, and assumptions that could cause actual results to materially differ from the forward-looking information. A discussion of some of the factors that either individually or in the aggregate we believe could make actual results differ materially from our projections can be found in our cautionary statements under Item 1A, business risk factors of our Form 10-Q filed with the SEC on October 30, 2009 and also in our Safe Harbor language contained in today's release. Okay, earlier this morning we reported results for the fourth quarter and the full year of 2009 and we provided an outlook for 2010. Sales and revenues were $7.9 billion for the quarter and $32.4 billion for the full year. That was about in the middle of our $32 to $33 billion outlook for sales and revenues in 2009. So, in general, sales and revenues were about as expected. Profit in the fourth quarter was $0.36 per share, and that included redundancy costs of $0.05 a share. Excluding redundancy, profit was $0.41 a share. Full-year profit was $1.43 per share including redundancy costs of $0.75. Excluding redundancy, profit was $2.18 a share. At $2.18, profit was $0.13 higher than the top-end of our 2009 profit outlook, largely a result of favorable taxes. The $7.9 billion of sales and revenues in the fourth quarter was down about $5 billion or 39% compared with the fourth quarter of 2008. And similar to prior quarters this year, the decline was primarily due to significantly lower end-user demand and continued dealer inventory reductions and partially offset by favorable price realization. Currency was also favorable to sales in the fourth quarter. Fourth-quarter profit per share of $0.36 was $0.72 lower than the $1.08 in the fourth quarter of 2008 but given the $5 billion drop in sales and revenues, the $0.72 per share drop in fourth-quarter profit was relatively modest. Significant cost reduction and favorable price realization helped to offset a large portion of the impact of lower sales volume. Combined, our manufacturing, R&D, and SG&A costs were $1.1 billion lower than the fourth quarter of 2008. For the year, sales and revenues of $32.4 billion declined about $19 billion or 37% from $51.3 billion in 2008. Machinery volume was off $13.9 billion. Engine volume was down $5.1 billion and currency impacts and financial products revenues were each negative over $400 million. Dealer inventory changes contributed to the decline in year-over-year sales volume. To fully understand the impact on the 2009 versus 2008 change in sales, we need to understand what actually happened to inventory in both 2008 and · In 2008, dealers increased machine inventories by $1.5 billion and engines about $700 million. That means that our 2008 sales were higher than end-user demand by about $2 billion. · In contrast, dealers cut machine inventories $3.3 billion and engines about $600 million in 2009. That means that our sales of machines and engines were nearly $4 billion lower than end-user demand in 2009. · So there are two key points in here. First, when looking at the 2008 to 2009 year-over-year change in our topline. Dealer inventory changes drove about $6 billion of the $19 billion decline. The second key point is that we undersold end-user demand in 2009 and that is a positive for 2010. Okay, let's turn to profit. For the full year, profit declined from $5.66 in 2008 to $1.43 in Redundancy costs in 2009 were $706 million before tax, $471 million after tax, and had an impact of $0.75 per share. So again, excluding redundancy costs, profit per share was $2.18 in 2009. Without a doubt, the drop in sales volume was the major negative profit driver. However, the impact of lower volume was partially offset by several favorable factors. · First, cost reduction was substantial. We had a strategy in place for the trough of business cycle and executed it early and aggressively to lower costs. For the year, manufacturing costs were favorable more than $600 million and SG&A and R&D costs combined were favorable $1.3 billion. · In addition, taxes were favorable. · Price realization was favorable about 3% and that is a positive impact of over $900 million. · Currency was a positive and product mix was favorable. Without a doubt, cost reduction was a major focus and a big success in 2009 and I think most of you know that and we've talked about it throughout the year. But there were a number of other successes in 2009 besides cost reduction and when you look at them in their totality, it paints a fuller picture of the hard work and the success achieved by the entire Caterpillar team in what was one of the most economically difficult years in modern history. Here are some of the highlights: · First, despite the most significant percentage decline in our sales and revenues since the mid-1940s, we delivered solid profitability, $1.43 a share or $2.18 excluding redundancy. That included the 3% improvement in price realization in 2009 and in this demand environment, that was remarkable. · In addition to profit, it was a good year for cash flow. Machinery and Engines operating cash flow was about $3 billion in 2009. That is down from $3.6 billion in 2008 but considering the challenges that 2009 presented, it was a good year for cash flow. · The balance sheet dramatically improved in 2009. The debt to capital ratio for Machinery and Engines improved from 57.5% at year-end 2008 to 47.2% at year-end 2009. On top of the debt to cap improvement, we added significantly to cash. And on a consolidated basis, we held nearly $5 billion at year-end 2009. · Our financial position was helped by improvements in working capital, including a $2.4 billion inventory reduction. In addition, the net of accounts payable and accounts receivable was also favorable. · Strong financial position, continued profitability, and solid cash flow enabled us to maintain the dividend rate. The dividend was and is a high priority. We are pleased that we had the financial strength to maintain the dividend rate in such a difficult environment, a year that saw many companies eliminate or cut their dividends. · Despite nearly frozen debt markets in late 2008 and early 2009, Caterpillar and Cat Financial maintained good access to capital markets for both short-term commercial paper and long-term debt and without participating in government programs. · For both Caterpillar Inc. and Cat Financial, we maintained our mid-A credit rating in 2009. · And speaking of Cat Financial, during a very tough year for banks and financial companies in general that saw many of them fail or lose money, Cat Financial was solidly profitable in every quarter of 2009 and it is also noteworthy that Cat Financial's past dues improved during the fourth quarter. · In addition, we funded pension plans by $1.1 billion in 2009 through a combination of cash and Caterpillar stock. The Cat stock appreciated about 60% from the time it was contributed in May to year-end 2009. In addition, the funded status of our pension plans also improved from 61% at year-end 2008 to 76% at the end of 2009. · In terms of investment for the future, we did reduce capital expenditures in R&D from record highs in 2008. · However, we were still able to invest $1.3 billion in CapEx in 2009, and our R&D was the second-highest year on record. The highlights for the year wouldn't be complete without touching on the entire Caterpillar team, our employees, our suppliers, and our dealers. · Cost reduction, while necessary to keep the Company strong and positioned for long-term success was painful. Many people lost their jobs and many others endured rolling layoffs, cuts in compensation and uncertainty about the future. Throughout 2009's economic troubles, our employees pulled together to get the job done. Our accomplishments in 2009 are a result of a dedicated and engaged workforce. And for those employees listening to this call, thank you. · Many of our suppliers had a tougher year than we did. In addition to weak end-user demand and the impact of Cat dealer inventory reductions, they saw even deeper cuts as we reduced inventories in our factories. They responded and we did not experience significant supply disruption from our supply base and that is a testament to their ability to manage through a very tough year. · Finally, it is appropriate to wrap up a summary of 2009 accomplishments and highlights with a comment on Cat dealers. The dealers are a significant competitive advantage. They are very well run businesses that are well established in their territories and they have a strong reputation for customer service. It is partly because of the focus on service and aftermarket support that our dealers were able to weather a very tough year like 2009 and I'm pleased to report that the Caterpillar dealer network is intact. Okay, that should wrap up 2009. Let's look forward to 2010. The good news is that both economic data and what we are seeing in our business points to a better 2010. From an economic standpoint, we expect that the world economy will grow more than 3% in · We expect that interest rates will remain low. With unemployment rates high, inflation low, and plenty of slack capacity in the economy, we don't think there's a need for higher interest rates. · While we don't think inflation will become a problem, we do expect that some central banks may implement precautionary rate increases. And our outlook reflects an increase by the Federal Reserve to 1% and an increase by the European Central Bank to 2% by year-end · Most commodity prices that are important to our business improved during 2009 and are at levels that are above what we believe is needed to encourage increased production and investment. We also expect that improving economic conditions will add to world demand for most commodities. · Recovery in the world economy is being led by developing economies, which are growing again. China is important and we expect continued good growth. In addition, we are expecting better growth in 2010 for most of the developing world. · However, developed economies have performed poorly and recoveries have been slower to advance. We expect that developed economies will grow much slower at about 2% in 2010, which should maintain significant excess capacity in the economy and should keep inflation subdued. · In that 2% number for developed economies we expect US growth of about 3.5%, with slower growth of about 1.5% in Japan and 1% in Europe. Now based on our economic outlook, we expect that our 2010 sales and revenues will be up 10% to 25% from 2009. Key elements of that forecast include: · First dealer inventory. In 2009, again dealers reduced new machine inventories by $3.3 billion and engines by about $600 million, and again that was negative for our sales last year of almost $4 billion. In 2010, we don't expect much change in dealer inventories and so dealer inventory is the most significant year-over-year positive for sales. · Growth in the world economy is driving improved demand for commodities and that along with favorable commodity prices should be positive for mining-related sales in 2010. And over the past few months, mining-related order activity has increased substantially and we expect increased production of mining-related equipment in 2010. · Improved economic conditions, particularly in the developing economies, should also improve construction spending and increase end-user demand for machinery. · While machinery sales are expected to increase in 2010, at the midpoint of our outlook range, engine sales are expected to decline. 2009 was a record year for turbine sales and large reciprocating engine sales were relatively strong through the first half of 2009. While we expect another good year for turbine sales, we are forecasting moderation from 2009's record level. In terms of profit at the midpoint of the outlook range for 2010 sales and revenues, we expect that profit will be about $2.50 a share. The most significant positive for the 2010 profit outlook is sales volume, again, primarily driven by higher machine sales. · Redundancy costs should be favorable compared with 2009. While redundancy costs were $706 million in 2009, we do not expect significant charges in 2010. · Material costs are expected to be favorable in · Improved operating efficiency should also be a positive, a result of higher production volume and continuing improvement from the Cat Production System. · Price realization is expected to be slightly favorable but the improvement is anticipated to be small relative to 2009's improvement. · Financial products profit before tax is expected to be about flat compared with 2009, as the impact of improving economic conditions on the performance of their portfolio is expected to be about offset by the impact of lower earning assets. While we are encouraged by improving economic conditions in 2010, there are several important factors that are expected to mitigate the improvement in profit. · The most significant is income taxes. In 2009, if you exclude redundancy costs and the tax related to redundancy, income tax was actually favorable about 3% of profit before tax, and again that's excluding redundancy. That was a combination of a very favorable geographic mix of profits and losses from a tax perspective and $133 million of tax benefits, primarily related to the settlement of prior-year returns. Our 2010 outlook of $2.50 a share assumes a tax rate of 30%, which is more in line with historical levels. · In addition to taxes, product mix is expected to be unfavorable. The impact of dealer inventory declines in 2009 had a more significant negative impact on smaller, low-margin machines. As a result, production and sales of smaller machines will likely be proportionately higher in 2010. In addition, while total sales and revenues are expected to be up 10% to 25% in 2010, sales of relatively higher-margin turbines and large reciprocating engines are expected to decline. · In addition, LIFO inventory decrement benefits in 2009 were $300 million and we are not forecasting additional LIFO decrement benefits in 2010. · R&D expense is expected to increase about 20%, primarily to support product development programs related to EPA Tier 4 emission requirements. · Another unfavorable item is related to currency. In 2009 in the other income and expense line on the income statement, we had favorable currency impacts that we are not expecting to repeat in · Depreciation and pension expense are also expected to increase. · Finally, earnings per share is being impacted somewhat by a higher share count. This is the result of the stock contributed to the pension plan in the second quarter of 2009 and some increase in dilution related to equity-based compensation. One final point about 2010, and that is we expect improvements to ramp up as we progress through the year. That is just the opposite of what happened in 2009. The first quarter of 2009 was our highest quarter for sales and revenues in the year. In 2010, the first quarter will likely be the lowest. So on a year-over-year comparative basis, the first quarter will be the toughest comparison by far. We don't provide quarterly sales and profit guidance and we don't plan to start, but it's safe to say that we expect that the first quarter of 2010 will be well less than a fourth of the year's outlook for sales and profit. Okay, that summarizes the outlook. We certainly had a roller coaster year in 2009, severely depressed demand and significant reductions in dealer inventories, partially offset by very good execution by the entire Caterpillar team. Finally, we are optimistic about a return to growth in With that, we are ready to take your questions. QUESTION AND ANSWER Operator Thank you. (Operator Instructions) David Raso. David Raso - ISI Group - Analyst ISI Group. Good morning, everybody. Given we can only ask one question with no follow-up, I will somewhat try to weave two related questions together. Given what I'd view as disappointing fourth-quarter margins for the Engines business, I would appreciate your view on your Engines margins for 2010. And when it comes to the midpoint of your sales guidance, the lack of dealer destocking in '10 would achieve 13.5% of your 17.5% sales guidance midpoint. So obviously there's some retail sales growth baked in. Are you assuming North American machine growth at the retail level is positive? And any other color around any other geographies? I know you mentioned China. I'm just thinking what is the net retail offset for the engine business being down? Mike DeWalt - Caterpillar Inc. - Director of IR Okay, David, this is Mike. I will start out. Certainly Engine margins in the fourth quarter were actually pretty good at nearly 10%, but they are down from earlier in the year.
